UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	March 1, 2012 — August 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Retirement Income Fund Lifestyle 3 Semiannual report 8 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Consider these risks before investing: The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. It is important to understand that you can lose money by investing in the fund. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. Message from the Trustees Dear Fellow Shareholder: Markets worldwide have exhibited resiliency in recent months, despite the challenges of a global economic slowdown and tepid growth here in the United States. Since early summer, stock and bond investors have increasingly moved into riskier assets. Still, the market rebound has been punctuated by periods of volatility. Persistently high U.S. unemployment, Europe’s tenacious credit troubles, and a manufacturing slowdown in China all have created a climate of uncertainty —an environment that, we believe, will remain for some time. The hope is that, after election day, Washington lawmakers will act swiftly to resolve pressing challenges, such as the impending “fiscal cliff” set to occur on January1, 2013, that will trigger automatic tax increases and government spending cuts. A long-term view and balanced investment approach become ever more important in this type of market environment, as does reliance on a financial advisor, who can help you navigate your way toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms.Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, MargaretA.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Jeff, how would you describe the global market environment for the semiannual period ended August31, 2012? The period was marked by great volatility, which was driven by macroeconomic events that created a “risk-on” or “risk-off” investor psychology. Consequently, asset classes moved in and out of favor, depending on market conditions. The reporting period began amid the first calendar quarter rally, which was bolstered by improving U.S. economic data, coordinated central bank efforts to ease pressure on banks in Europe, and an extension of the Federal Reserve’s accommodative monetary policy. Investments perceived as higher risk, lower quality, or economically sensitive — such as stocks, commodities, credit instruments, and emerging-market currencies — rallied. Macroeconomic concerns returned in April, however, reversing market sentiment. The economic outlook for Europe and the United States became increasingly uncertain. In addition, unemployment and recessions worsened in Europe’s peripheral economies, Greece appeared poised to exit the eurozone, and speculation increased over an economic hard landing in China. As a result, credit spreads widened, and global equity markets sold off sharply. Risk aversion dominated financial markets until the summer months, when favorable election results in Greece and This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 8/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. 5 the European Union summit both brought some relief. The improving overall tone in the market led riskier fixed-income and equity assets to rally and credit spreads to narrow to their tightest levels for 2012 to date. The fund employs global asset allocation strategies to manage risk. Was this “go anywhere” approach rewarding amid the market volatility? Given the period’s dramatic volatility across asset classes and the constant shifting of market leaders, we believe the fund’s diversified global investment approach was prudent. However, the fund’s class A share performance trailed that of its primary fixed-income benchmark and its secondary all-equity benchmark for the six months ended August 31, 2012. Poor security selection in high-yield bonds, emerging-market debt, and international stocks detracted from results, as did an overweight exposure to global high-yield bonds. Our decision to overweight investments in domestic equities and underweight the portfolio’s exposure to investment-grade bonds relative to its fixed-income benchmark was rewarding. Effective security selection in U.S. equities also was positive for the fund. The U.S. yield curve has flattened. Where are you finding the most attractive income opportunities? The return potential in so-called “spread sectors” continues to appear attractive, especially within non-agency residential mortgage-backed securities [RMBS] and high-yield corporate bonds. Both of these Credit qualities are shown as a percentage of the fund’s portfolio value as of 8/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality represents only the fixed-income portion of the portfolio. Convertible bonds are excluded from the calculation. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 sectors generated positive returns even as investors shifted into a risk-off stance this past spring. We believe one reason behind the positive performance in non-agency RMBS was investors’ appetite for attractive yields. Non-agency mortgages carry no government guarantee. As a result, they tend to offer higher yields than a number of other sectors of the bond market — in the high single digits at period-end. Moreover, strong demand has been met with limited supply in the non-agency RMBS market, further providing price stability to this sector. We believe corporate fundamentals in the high-yield market are also attractive, with higher-than-average spreads relative to Treasuries and low default rates that, in our view, are unlikely to significantly rise in the near term. However, with heightened volatility throughout the remainder of the year a distinct possibility, we have reduced the risk profiles of our corporate debt exposure to be more in line with that of the fund’s fixed-income benchmark. Outside the United States, our outlook is more mixed. While the short-term liquidity issues in Europe appear to be under control, we believe that the larger, longer-term This table shows the fund’s top 10 equity holdings and the percentage of the fund’s net assets that each represented as of 8/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 structural problems have been largely unaddressed. Until real progress is made, we believe investors will continue to see waves of volatility from the European bond markets. U.S. equities rallied strongly during the period. Do they still look attractive in your estimation? The S&P 500 Index gained more than 9% in the first half of 2012, a trajectory better than its historical average. Thus, we are less bullish on equities than we were at the beginning of 2012 and have become less supportive of outright directional risk — portfolio exposures that benefit from market direction — in any part of the world, even in the United States, for three reasons. First, we have seen sentiment for equities —a contrary indicator — shift from fear to reasonable calm. Certainly, while investors remain far from ebullient about stocks, their interest in the asset class has climbed during the past nine months. Generally speaking, this suggests that valuations have become less compelling in many areas of the market. Second, we have seen troublesome developments on the earnings front and the pace of global economic growth appears in danger of stalling. Lastly, from a seasonal perspective, summer and early fall historically have not been supportive of equities — as evidenced by the S&P 500 delivering double-digit negative returns in the third quarter of 2011. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Allocations also reflect the holdings of Putnam Absolute Return 700 Fund. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of underlying fund holdings and derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 What do you see on the horizon for the markets that could influence the fund’s performance? Generally speaking, we believe the major macro risks — the pace of economic growth in the United States and China, and the restructuring of European sovereign debt —have diminished, but they still require close monitoring. Thus, in our view, the risks to global growth have less to do with the deepening economic downturn and more to do with the possibility that a failure of a major European financial institution could cause another Lehman-type shock to the global economy. We do not believe there is a high probability of this occurring, but we also do not believe that it is completely out of the realm of possibility either. The so-called “fiscal cliff” is also a growing concern. Under current law, the United States will have what the Federal Reserve calls “an abrupt and sharp fiscal tightening” at the start of 2013. The Bush-era tax cuts will expire, and sequestration of federal funding will kick in. By some estimates, this could reduce GDP growth by at least 2.5%, enough to generate a recession. We believe there is a high probability that the law will be changed, but politicians on both sides of the issue do not want to compromise before the November elections. The outcome of the election matters, and there is not much time between the election and year-end to make progress, and sequestration is scheduled to begin in January The experience of the debt-ceiling debate in the summer of 2011 is reason to be cautious about the ability of Washington to solve this problem expeditiously. That said, we expect the financial markets to remain volatile and headline-driven as investors digest developments relating to the uncertain global economic recovery, political gridlock in the United States, the potential weakening of Chinese demand, the European sovereign debt crisis, and unrest in the Middle East. Thus, our investment stance remains A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For some types of derivatives, Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Please see pages 53–54 for more information on the types of derivatives used. 9 pro-risk, but less so than at the start of 2012. Given the macro challenges, we currently favor a cautiously constructive positioning in the fund, despite corporate fundamentals and high productivity. Jeff, thank you for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charter-holder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS In a bid to protect Spain and Italy from financial collapse, the European Central Bank (ECB) made a bold move in early September to buy unlimited amounts of short-term bonds from those eurozone countries that need the most assistance. The program is designed to effectively spread the risk for the responsibility of sharing repayment of the nations’ debt. The move is meant to provide countries like Spain and Italy with sufficient time to reduce their debt and restore their economies. Financial markets worldwide reacted positively to the news because it may reduce the likelihood that the 17-nation euro currency union will dismantle, which could have significant economic ramifications. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 40.66% 34.99% 32.32% 32.32% 32.44% 32.44% 35.41% 30.97% 37.78% 43.15% Annual average 4.38 3.84 3.58 3.58 3.59 3.59 3.88 3.45 4.11 4.61 5 years 14.85 10.29 10.51 8.72 10.54 10.54 12.30 8.71 13.20 16.27 Annual average 2.81 1.98 2.02 1.69 2.02 2.02 2.35 1.68 2.51 3.06 3 years 26.65 21.54 23.63 20.63 23.74 23.74 24.99 20.89 25.38 27.45 Annual average 8.19 6.72 7.33 6.45 7.36 7.36 7.72 6.53 7.83 8.42 1 year 8.04 3.69 7.12 2.12 7.24 6.24 7.66 4.19 7.41 8.19 6 months 2.87 –1.26 2.48 –2.52 2.48 1.48 2.74 –0.58 2.52 2.99 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Investors who purchased class A or M shares prior to June 16, 2011, were subject to higher sales charges and received lower after-sales-charge returns. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 8/31/12 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 53.85% 47.35% Annual average 5.56 4.99 5 years 38.05 6.56 Annual average 6.66 1.28 3 years 20.82 46.70 Annual average 6.51 13.62 1 year 5.78 18.00 6 months 2.97 4.14 Index results should be compared to fund performance at net asset value. Fund price and distribution information For the six-month period ended 8/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.102 $0.065 $0.065 $0.090 $0.090 $0.114 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/29/12 $9.58 $9.98 $9.54 $9.55 $9.56 $9.88 $9.59 $9.59 8/31/12 9.75 10.16 9.71 9.72 9.73 10.06 9.74 9.76 Before After Net Net Before After Net Net Current yield sales sales asset asset sales sales asset asset (end of period) charge charge value value charge charge value value Current dividend rate 2.09% 2.01% 1.24% 1.23% 1.85% 1.79% 1.97% 2.34% Current 30-day SEC yield (with expense limitation) N/A 1.82 1.16 1.16 N/A 1.60 1.01 2.15 Current 30-day SEC yield (without expense limitation) N/A 0.95 0.25 0.25 N/A 0.72 0.13 1.24 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Current dividend rate excludes dividends received from underlying Putnam funds. 3 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 4 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 42.50% 36.75% 34.10% 34.10% 34.11% 34.11% 37.29% 32.79% 39.55% 45.04% Annual average 4.50 3.97 3.71 3.71 3.72 3.72 4.02 3.59 4.23 4.73 5 years 14.08 9.52 9.98 8.19 9.90 9.90 11.77 8.15 12.52 15.48 Annual average 2.67 1.84 1.92 1.59 1.91 1.91 2.25 1.58 2.39 2.92 3 years 23.87 18.89 21.19 18.19 21.18 21.18 22.54 18.50 22.64 24.80 Annual average 7.40 5.94 6.62 5.73 6.61 6.61 7.01 5.82 7.04 7.66 1 year 15.19 10.55 14.37 9.37 14.26 13.26 14.92 11.13 14.65 15.34 6 months 2.84 –1.23 2.56 –2.44 2.47 1.46 2.82 –0.47 2.50 2.97 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 2/29/12* 1.11% 1.86% 1.86% 1.36% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 2/29/12 1.93% 2.68% 2.68% 2.18% 2.18% 1.68% Annualized expense ratio for the six-month period ended 8/31/12† 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.11% in fees and expenses of acquired funds (which may include underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. † Excludes the expense ratios of the underlying Putnam funds. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March1, 2012, to August31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.11 $8.93 $8.93 $6.39 $6.38 $3.84 Ending value (after expenses) $1,028.70 $1,024.80 $1,024.80 $1,027.40 $1,025.20 $1,029.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August31, 2012, use the following calculation method. To find the value of your investment on March1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.09 $8.89 $8.89 $6.36 $6.36 $3.82 Ending value (after expenses) $1,020.16 $1,016.38 $1,016.38 $1,018.90 $1,018.90 $1,021.42 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. 15 S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2012, Putnam employees had approximately $339,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and 17 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, 18 interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, Putnam Management agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that the expenses of your fund (exclusive of brokerage, interest, taxes, investment-related and extraordinary expenses, payments under the fund’s distribution plan and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.75% of the fund’s average net assets through at least June 30, 2013. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee and including any applicable underlying fund expenses), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 5th quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered 19 the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about its total return, and its performance relative to its internal benchmark over the one-, three- and five-year periods ended December 31, 2011. Putnam Retirement Income Fund Lifestyle 3’s class A shares’ return net of fees and expenses was negative and trailed the return of its internal benchmark over the one-year period, and was positive over the three- and five-year periods, exceeded the return of its internal benchmark over the three-year period, and trailed the return of its internal benchmark over the five-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees noted, however, that prior to being renamed Putnam Retirement Income Fund Lifestyle 3 on June 16, 2011, the fund (as Putnam Income Strategies Fund) did not invest in Putnam Absolute Return 700 Fund. Had your fund done so, its performance versus its internal benchmark may have differed. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from 20 a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 The fund’s portfolio 8/31/12 (Unaudited) COMMON STOCKS (31.4%)* Shares Value Banking (1.6%) Barclays PLC (United Kingdom) 4,006 $11,669 Bendigo and Adelaide Bank, Ltd. (Australia) 983 7,714 City National Corp. 20 1,027 Credit Agricole SA (France) † 2,354 13,664 HSBC Holdings, PLC (United Kingdom) 1,280 11,150 JPMorgan Chase & Co. 724 26,889 M&T Bank Corp. 63 5,475 National Australia Bank, Ltd. (Australia) 1,224 31,986 Northern Trust Corp. 210 9,752 PNC Financial Services Group, Inc. 155 9,635 Societe Generale SA (France) † 614 16,171 Sumitomo Mitsui Financial Group, Inc. (Japan) 1,200 37,310 Svenska Handelsbanken AB Class A (Sweden) 751 26,120 Toronto-Dominion Bank (The) (Canada) 67 5,486 Wells Fargo & Co. 878 29,878 Westpac Banking Corp. (Australia) 1,123 28,824 Basic materials (1.2%) Albemarle Corp. 67 3,667 BASF SE (Germany) 215 16,686 Bemis Co., Inc. 87 2,633 BHP Billiton, Ltd. (Australia) 310 10,191 CF Industries Holdings, Inc. 41 8,487 Chicago Bridge & Iron Co., NV (Netherlands) 89 3,277 Cytec Industries, Inc. 41 2,807 Domtar Corp. (Canada) 32 2,318 Fletcher Building, Ltd. (New Zealand) 2,553 13,679 Fortune Brands Home & Security, Inc. † 151 3,851 Fresnillo PLC (Mexico) 1,046 25,862 LyondellBasell Industries NV Class A (Netherlands) 190 9,280 Monsanto Co. 262 22,823 Nippon Paper Group, Inc. (Japan) 900 10,701 Nitto Denko Corp. (Japan) 800 37,198 OZ Minerals, Ltd. (Australia) 1,204 7,832 PPG Industries, Inc. 95 10,452 Sealed Air Corp. 156 2,226 Steel Dynamics, Inc. 173 2,114 Valspar Corp. 71 3,787 voestalpine AG (Austria) 165 4,711 Westlake Chemical Corp. 22 1,513 Capital goods (1.4%) Bekaert SA (Belgium) 322 8,380 Cummins, Inc. 122 11,847 Dover Corp. 133 7,689 Emerson Electric Co. 426 21,607 23 COMMON STOCKS (31.4%)* cont. Shares Value Capital goods cont. European Aeronautic Defense and Space Co. NV (France) 501 $19,081 Exelis, Inc. 191 1,929 Fluor Corp. 129 6,644 Hitachi, Ltd. (Japan) 6,000 34,656 ITT Corp. 94 1,871 Lockheed Martin Corp. 166 15,129 McDermott International, Inc. † 213 2,373 Metso Corp. OYJ (Finland) 285 10,153 Mitsubishi Electric Corp. (Japan) 3,000 24,528 Raytheon Co. 234 13,226 SembCorp Industries, Ltd. (Singapore) 5,000 22,701 Societe BIC SA (France) 175 18,812 Staples, Inc. 432 4,717 Textron, Inc. 220 5,878 Toyoda Gosei Co., Ltd. (Japan) 400 8,319 Communication services (1.2%) AT&T, Inc. 465 17,038 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,113 5,812 Comcast Corp. Class A 983 32,960 Deutsche Telekom AG (Germany) 620 7,390 France Telecom SA (France) 1,581 21,826 IAC/InterActiveCorp. 105 5,443 Koninklijke (Royal) KPN NV (Netherlands) 708 6,063 Portugal Telecom SGPS SA (Portugal) 3,904 19,024 Telecom Corp. of New Zealand, Ltd. (New Zealand) 7,433 14,708 Telstra Corp., Ltd. (Australia) 7,485 29,828 Verizon Communications, Inc. 829 35,597 Conglomerates (0.4%) AMETEK, Inc. 189 6,485 Danaher Corp. 330 17,678 General Electric Co. 893 18,494 Tyco International, Ltd. 292 16,463 Consumer cyclicals (2.5%) Advance Auto Parts, Inc. 51 3,627 Alliance Data Systems Corp. † 49 6,745 Bayerische Motoren Werke (BMW) AG (Germany) 245 17,727 Bed Bath & Beyond, Inc. † 140 9,404 CBS Corp. Class B 355 12,901 Coach, Inc. 152 8,836 Daimler AG (Registered Shares) (Germany) 141 6,903 Daito Trust Construction Co., Ltd. (Japan) 200 19,586 Dillards, Inc. Class A 61 4,580 Dolby Laboratories, Inc. Class A † 60 1,991 Dun & Bradstreet Corp. (The) 46 3,724 Expedia, Inc. 78 4,006 24 COMMON STOCKS (31.4%)* cont. Shares Value Consumer cyclicals cont. Foot Locker, Inc. 247 $8,539 Gannett Co., Inc. 192 2,930 General Motors Co. † 401 8,561 Home Depot, Inc. (The) 413 23,438 Host Hotels & Resorts, Inc. R 4,287 65,591 Lear Corp. 76 2,951 Lowe’s Cos., Inc. 296 8,430 Macy’s, Inc. 234 9,433 Marriott International, Inc. Class A 163 6,142 McGraw-Hill Cos., Inc. (The) 173 8,858 Mediaset SpA (Italy) 2,466 4,930 News Corp. Class A 647 15,133 Next PLC (United Kingdom) 493 27,993 NGK Spark Plug Co., Ltd. (Japan) 1,000 10,858 O’Reilly Automotive, Inc. † 77 6,541 PetSmart, Inc. 80 5,674 Peugeot SA (France) † 575 4,337 Steven Madden, Ltd. † 1 43 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 29,610 TABCORP Holdings, Ltd. (Australia) 7,577 22,913 Towers Watson & Co. Class A 52 2,825 Trump Entertainment Resorts, Inc. 6 24 URS Corp. 72 2,622 Vertis Holdings, Inc. F 11 — Viacom, Inc. Class B 277 13,853 VistaPrint NV † 94 3,391 Volvo AB Class B (Sweden) 305 3,853 Wal-Mart Stores, Inc. 73 5,300 Wyndham Worldwide Corp. 105 5,475 Wynn Resorts, Ltd. 50 5,159 Consumer staples (2.3%) Brinker International, Inc. 75 2,585 British American Tobacco (BAT) PLC (United Kingdom) 374 19,580 Campbell Soup Co. 170 5,974 Church & Dwight Co., Inc. 38 2,080 Coca-Cola Co. (The) 246 9,200 ConAgra Foods, Inc. 330 8,286 Corrections Corporation of America 104 3,464 Costco Wholesale Corp. 236 23,097 CVS Caremark Corp. 629 28,651 Dr. Pepper Snapple Group, Inc. 196 8,783 Heineken NV (Netherlands) 149 8,250 ITOCHU Corp. (Japan) 1,200 12,235 Kao Corp. (Japan) 1,000 30,249 Kroger Co. (The) 421 9,380 Lorillard, Inc. 91 11,421 25 COMMON STOCKS (31.4%)* cont. Shares Value Consumer staples cont. McDonald’s Corp. 45 $4,027 Metcash, Ltd. (Australia) 1,773 6,714 Molson Coors Brewing Co. Class B 141 6,280 Nestle SA (Switzerland) 959 59,589 PepsiCo, Inc. 61 4,418 Philip Morris International, Inc. 471 42,060 Procter & Gamble Co. (The) 223 14,983 Reckitt Benckiser Group PLC (United Kingdom) 92 5,202 Robert Half International, Inc. 132 3,472 Suedzucker AG (Germany) 340 11,392 Tesco PLC (United Kingdom) 3,717 19,871 Unilever PLC (United Kingdom) 211 7,588 Woolworths, Ltd. (Australia) 375 11,493 Energy (2.0%) BP PLC (United Kingdom) 3,898 27,261 Chevron Corp. 315 35,330 Compton Petroleum Corp. (Canada) † 450 558 ConocoPhillips 96 5,452 Diamond Offshore Drilling, Inc. 51 3,418 Exxon Mobil Corp. 531 46,356 Helmerich & Payne, Inc. 65 2,967 HollyFrontier Corp. 128 5,157 Marathon Oil Corp. 308 8,569 Marathon Petroleum Corp. 176 9,108 Murphy Oil Corp. 104 5,338 National Oilwell Varco, Inc. 170 13,396 Occidental Petroleum Corp. 174 14,792 Oceaneering International, Inc. 140 7,496 Peabody Energy Corp. 154 3,331 Petrofac, Ltd. (United Kingdom) 690 16,413 Phillips 66 † 48 2,016 Royal Dutch Shell PLC Class A (United Kingdom) 628 21,988 Schlumberger, Ltd. 60 4,343 Seadrill, Ltd. (Norway) 661 27,174 Stallion Oilfield Holdings, Ltd. 28 896 Superior Energy Services † 117 2,430 Tesoro Corp. † 115 4,570 Total SA (France) 768 38,270 Valero Energy Corp. 433 13,536 Williams Cos., Inc. (The) 172 5,550 Financial (0.1%) Assurant, Inc. 99 3,490 CBOE Holdings, Inc. 158 4,494 Nasdaq OMX Group, Inc. (The) 212 4,848 26 COMMON STOCKS (31.4%)* cont. Shares Value Financials (0.4%) Bank of America Corp. 183 $1,462 Camden Property Trust (R ) 548 38,048 CIT Group, Inc. † 72 2,719 Citigroup, Inc. 101 3,001 Goldman Sachs Group, Inc. (The) 71 7,506 Hartford Financial Services Group, Inc. (The) 375 6,724 Health care (2.7%) Abbott Laboratories 40 2,622 Aetna, Inc. 204 7,836 AmerisourceBergen Corp. 156 6,009 Amgen, Inc. 55 4,616 AstraZeneca PLC (United Kingdom) 784 36,515 C.R. Bard, Inc. 52 5,102 Celgene Corp. † 58 4,178 Eli Lilly & Co. 480 21,557 Endo Health Solutions, Inc. † 126 4,009 Forest Laboratories, Inc. † 396 13,737 Gilead Sciences, Inc. † 205 11,826 GlaxoSmithKline PLC (United Kingdom) 743 16,800 HCA Holdings, Inc. 88 2,512 Health Management Associates, Inc. Class A † 225 1,724 Humana, Inc. 94 6,588 Johnson & Johnson 214 14,430 McKesson Corp. 131 11,411 Merck & Co., Inc. 159 6,845 Novartis AG (Switzerland) 334 19,671 Omnicare, Inc. 84 2,720 Orion OYJ Class B (Finland) 552 11,318 Pfizer, Inc. 1,677 40,013 ResMed, Inc. † 105 3,945 Roche Holding AG-Genusschein (Switzerland) 84 15,282 Sabra Health Care REIT, Inc. R 1,102 21,125 Sanofi (France) 233 19,030 Takeda Pharmaceutical Co., Ltd. (Japan) 800 37,572 United Therapeutics Corp. † 80 4,330 UnitedHealth Group, Inc. 463 25,141 Ventas, Inc. R 1,083 70,926 Warner Chilcott PLC Class A † 266 3,623 Insurance (0.8%) Allied World Assurance Co. Holdings AG 44 3,455 American Financial Group, Inc. 87 3,268 Aon PLC 250 12,990 Arch Capital Group, Ltd. † 129 5,148 Aviva PLC (United Kingdom) 5,527 28,650 Baloise Holding AG (Switzerland) 89 6,538 27 COMMON STOCKS (31.4%)* cont. Shares Value Insurance cont. Berkshire Hathaway, Inc. Class B † 113 $9,530 Everest Re Group, Ltd. 46 4,768 Fidelity National Financial, Inc. Class A 228 4,296 NKSJ Holdings, Inc. (Japan) 1,400 25,374 PartnerRe, Ltd. 33 2,422 ProAssurance Corp. 25 2,231 Prudential Financial, Inc. 53 2,889 Reinsurance Group of America, Inc. Class A 33 1,938 RenaissanceRe Holdings, Ltd. 52 4,017 RSA Insurance Group PLC (United Kingdom) 8,408 15,209 Validus Holdings, Ltd. 89 2,982 W.R. Berkley Corp. 117 4,373 Investment banking/Brokerage (0.4%) Delek Group, Ltd. (Israel) 23 3,362 Eaton Vance Corp. 203 5,499 Investment AB Kinnevik Class B (Sweden) 1,311 26,464 Jefferies Group, Inc. 312 4,583 Man Group PLC (United Kingdom) 9,275 10,498 Morgan Stanley 685 10,275 TD Ameritrade Holding Corp. 337 5,766 Real estate (10.9%) Acadia Realty Trust R 911 22,684 Alexandria Real Estate Equities, Inc. R 575 42,493 Apartment Investment & Management Co. Class A R 1,060 28,069 AvalonBay Communities, Inc. R 591 83,638 Boston Properties, Inc. R 871 97,665 BRE Properties R 559 27,905 CBL & Associates Properties, Inc. R 1,799 38,445 Chimera Investment Corp. R 784 1,991 CommonWealth REIT R 1,397 20,913 Cousins Properties, Inc. R 1,509 12,057 DCT Industrial Trust, Inc. R 3,299 20,850 Digital Realty Trust, Inc. R 299 22,278 Duke Realty Corp. R 198 2,871 DuPont Fabros Technology, Inc. R 994 27,395 Equity Residential Trust R 1,769 106,848 Essex Property Trust, Inc. R 66 10,031 Extra Space Storage, Inc. R 1,011 34,485 Federal Realty Investment Trust R 152 16,402 First Industrial Realty Trust † R 1,261 16,267 General Growth Properties R 3,190 65,650 Hang Lung Group, Ltd. (Hong Kong) 1,000 6,255 HCP, Inc. R 1,536 70,441 Health Care REIT, Inc. R 712 41,609 Kimco Realty Corp. R 1,095 22,250 28 COMMON STOCKS (31.4%)* cont. Shares Value Real estate cont. LaSalle Hotel Properties R 976 $26,596 Lexington Realty Trust R 2,685 25,185 Liberty Property Trust R 940 34,667 Link REIT (The) (Hong Kong) R 2,000 8,928 LTC Properties, Inc. R 503 16,971 Macerich Co. (The) R 358 21,326 Mid-America Apartment Communities, Inc. R 324 22,032 Pennsylvania Real Estate Investment Trust R 1,345 21,143 Post Properties, Inc. R 432 22,054 Prologis, Inc. R 1,645 56,210 Public Storage R 855 124,454 Ramco-Gershenson Properties Trust R 1,372 17,781 Rayonier, Inc. R 83 4,066 Realty Income Corp. R 263 11,080 Regency Centers Corp. R 885 43,365 RLJ Lodging Trust R 1,322 23,584 Senior Housing Properties Trust R 95 2,101 Simon Property Group, Inc. R 1,633 259,157 SL Green Realty Corp. R 665 53,599 Strategic Hotels & Resorts † R 2,762 16,848 Sunstone Hotel Investors, Inc. † R 1,995 20,808 Taubman Centers, Inc. R 79 6,322 UDR, Inc. R 646 16,312 Vornado Realty Trust R 988 80,196 Weingarten Realty Investors R 1,388 38,767 Technology (2.4%) Agilent Technologies, Inc. 220 8,175 AOL, Inc. † 211 7,104 Apple, Inc. 157 104,443 Applied Materials, Inc. 541 6,324 BMC Software, Inc. † 161 6,665 Broadcom Corp. Class A † 210 7,461 Brocade Communications Systems, Inc. † 468 2,714 CA, Inc. 284 7,393 Cadence Design Systems, Inc. † 386 5,095 Cisco Systems, Inc. 1,079 20,587 Dell, Inc. † 575 6,089 Fujitsu, Ltd. (Japan) 3,000 12,310 Google, Inc. Class A † 67 45,901 IBM Corp. 111 21,628 Intel Corp. 347 8,616 KLA-Tencor Corp. 91 4,669 L-3 Communications Holdings, Inc. 82 5,760 Lam Research Corp. † 85 2,901 Microsoft Corp. 1,621 49,959 Nikon Corp. (Japan) 500 13,859 29 COMMON STOCKS (31.4%)* cont. Shares Value Technology cont. Nokia OYJ (Finland) 3,364 $9,497 NVIDIA Corp. † 307 4,307 Oracle Corp. 188 5,950 Polycom, Inc. † 140 1,459 QLogic Corp. † 420 5,111 Qualcomm, Inc. 73 4,487 Symantec Corp. † 501 8,933 Tech Data Corp. † 46 2,235 Teradyne, Inc. † 167 2,609 Vishay Intertechnology, Inc. † 191 1,826 Western Digital Corp. † 124 5,186 Transportation (0.3%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 10,759 Delta Air Lines, Inc. † 663 5,735 Deutsche Post AG (Germany) 399 7,736 United Continental Holdings, Inc. † 206 3,801 United Parcel Service, Inc. Class B 69 5,093 Wabtec Corp. 44 3,438 Yangzijiang Shipbuilding Holdings, Ltd. (China) 11,000 8,715 Utilities and power (0.8%) AES Corp. (The) † 522 5,946 Ameren Corp. 200 6,544 CenterPoint Energy, Inc. 344 7,014 CMS Energy Corp. 220 5,075 DTE Energy Co. 135 7,884 Enel SpA (Italy) 3,499 11,507 Energias de Portugal (EDP) SA (Portugal) 1,985 4,831 Entergy Corp. 134 9,123 PG&E Corp. 281 12,198 Red Electrica Corporacion SA (Spain) 597 25,810 RWE AG (Preference) (Germany) 815 30,674 TECO Energy, Inc. 203 3,524 Westar Energy, Inc. 112 3,257 Total common stocks (cost $4,848,966) INVESTMENT COMPANIES (10.6%)* Shares Value Putnam Absolute Return 700 Fund (Class Y) 139,595 $1,648,615 SPDR S&P rust 715 100,987 SPDR S&P Midcap rust 79 14,009 Total investment companies (cost $1,744,170) 30 CORPORATE BONDS AND NOTES (8.0%)* Principal amount Value Basic materials (0.1%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $5,000 $5,525 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 5,470 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 5,000 5,038 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 4,000 4,860 Capital goods (0.1%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 10,000 12,873 Ryerson, Inc. company guaranty sr. notes 12s, 2015 5,000 5,088 Communication services (1.0%) American Tower Corp. sr. unsec. notes 7s, 2017 R 5,000 5,944 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 5,000 6,056 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 22,000 20,185 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,790 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,529 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,255 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 12,000 12,660 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 5,156 5,414 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 10,000 10,500 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,656 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 15,000 14,513 Qwest Corp. notes 6 3/4s, 2021 4,000 4,732 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 11,035 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 36,200 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 4,600 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 6,821 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,275 Consumer cyclicals (0.9%) ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 2,000 2,189 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 3,000 3,085 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 5,000 5,709 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 3,575 American Media, Inc. 144A notes 13 1/2s, 2018 320 303 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 5,000 4,050 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 7,000 4,410 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,338 31 CORPORATE BONDS AND NOTES (8.0%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $20,000 $21,725 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 5,000 5,150 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 5,000 5,880 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 5,925 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 8,000 8,220 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 20,000 20,863 Liberty Interactive, LLC debs. 8 1/4s, 2030 5,000 5,281 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 20,000 1,800 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 5,256 QVC, Inc. 144A sr. notes 7 1/8s, 2017 5,000 5,289 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 (In default) † F 15,000 2 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,897 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 7,950 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 15,000 16,669 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,838 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 5,000 4,964 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 14,099 12,266 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,400 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,630 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 12,121 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 5,687 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 15,000 20,506 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 5,138 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 20,625 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,750 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 11,250 Energy (0.6%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,068 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,698 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,817 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 15,413 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,481 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 20,000 22,350 32 CORPORATE BONDS AND NOTES (8.0%)* cont. Principal amount Value Energy cont. Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) $5,000 $5,249 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 6,024 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 10,000 14,260 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 9,632 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,545 Financials (1.2%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 1,000 983 American Express Co. sr. unsec. notes 8 1/8s, 2019 20,000 27,093 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 10,000 11,404 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 18,712 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 5,000 5,619 CIT Group, Inc. 144A bonds 7s, 2017 9,598 9,607 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 5,000 5,799 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 5,000 6,193 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 5,000 4,820 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 6,492 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 5,109 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 5,978 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 5,000 5,625 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 5,000 3,626 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 15,000 15,244 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 15,000 15,413 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,225 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 5,000 4,688 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,427 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 5,000 5,438 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 5,000 5,409 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.468s, 2037 15,000 10,742 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 5,000 5,922 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 10,000 11,168 Health care (0.3%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 6,228 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 20,000 21,163 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,138 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 2,040 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 5,100 33 CORPORATE BONDS AND NOTES (8.0%)* cont. Principal amount Value Health care cont. Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 $5,492 $5,588 WellPoint, Inc. notes 7s, 2019 5,000 6,235 Technology (0.7%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 15,000 14,850 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 4,913 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 3,000 3,371 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 55,270 56,652 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,210 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,700 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 16,000 12,160 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 5,000 5,143 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 4,000 4,095 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,529 Utilities and power (2.2%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 17,513 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,730 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,393 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 100,000 114,176 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 6,062 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 25,000 15,000 Edison Mission Energy sr. unsec. notes 7.2s, 2019 10,000 5,225 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 7,011 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,887 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 5,000 6,547 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 35,000 36,925 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 37,000 39,590 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 5,000 4,874 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 5,000 5,600 Nevada Power Co. notes 6 1/2s, 2018 10,000 12,535 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 5,213 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 16,772 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,580 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 5,000 5,300 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 5,000 6,848 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 10,000 10,632 Union Electric Co. sr. bonds 6.7s, 2019 5,000 6,439 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 20,496 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 5,000 5,294 Total corporate bonds and notes (cost $1,258,546) 34 CONVERTIBLE BONDS AND NOTES (7.5%)* Principal amount Value Basic materials (0.3%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $23,000 $24,524 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 19,000 19,261 Capital goods (0.6%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 30,000 30,375 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 20,000 20,050 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 35,000 30,756 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 21,505 Communication services (1.1%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 23,000 22,166 Equinix, Inc. cv. unsec. sub. notes 3s, 2014 30,000 57,152 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 46,000 43,240 Level 3 Communications, Inc. cv. sr. unsec. 23,000 31,798 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 38,000 3,800 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 17,000 27,753 Consumer cyclicals (1.9%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 21,000 20,601 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 11,880 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 20,000 27,350 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 20,000 20,200 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 33,000 43,065 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 63,000 28,350 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 37,000 36,121 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 57,000 57,570 PHH Corp. cv. sr. unsec. notes 4s, 2014 31,000 31,736 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 19,000 29,533 Consumer staples (0.2%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 15,713 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 22,000 21,230 Energy (0.7%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 33,000 26,813 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 20,000 18,050 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 23,000 21,620 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 17,000 15,258 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 25,000 21,125 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 15,000 150 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 20,000 20,530 35 CONVERTIBLE BONDS AND NOTES (7.5%)* cont. Principal amount Value Financials (0.6%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 $32,000 $33,760 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.961s, 2012 R 25,000 24,950 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 18,000 25,223 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 25,000 22,188 Health care (0.8%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 27,000 28,688 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) † F 25,000 4,750 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 14,000 3,500 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 28,000 18,428 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 †† 38,000 36,860 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 9,000 9,045 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 21,000 25,620 Technology (1.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 42,000 42,683 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 33,000 31,804 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 20,000 20,700 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 55,000 66,275 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 27,000 22,039 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 17,000 17,659 Transportation (0.1%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 23,000 10,350 Total convertible bonds and notes (cost $1,234,989) CONVERTIBLE PREFERRED STOCKS (6.9%)* Shares Value Banking (0.4%) Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 60 $71,475 Basic materials (—%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. † F 1,775 18 18 Capital goods (0.3%) United Technologies Corp. $3.75 cv. pfd. † 975 54,425 Communication services (0.2%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 36,020 Consumer cyclicals (1.5%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 2,020 52,520 General Motors Co. Ser. B, $2.375 cv. pfd. 2,265 80,691 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 31 31,814 Nielsen Holdings NV $3.125 cv. pfd. 760 40,993 Stanley Black & Decker, Inc. $4.75 cv. pfd. 390 46,044 36 CONVERTIBLE PREFERRED STOCKS (6.9%)* cont. Shares Value Consumer staples (0.3%) Bunge, Ltd. $4.875 cv. pfd. 370 $35,011 Dole Food Automatic Exchange 144A 7.00% cv. pfd. † 1,080 12,809 Energy (0.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 445 21,777 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 48 43,920 Financials (2.4%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 1,375 36,695 AMG Capital Trust II $2.575 cv. pfd. 1,085 49,707 Bank of America Corp. Ser. L, 7.25% cv. pfd. 82 86,613 Citigroup, Inc. $7.50 cv. pfd. 820 75,768 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 1,435 29,708 Huntington Bancshares Ser. A, 8.50% cv. pfd. 33 39,930 MetLife, Inc. $3.75 cv. pfd. 691 46,601 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) † 12 13,368 Wintrust Financial Corp. $3.75 cv. pfd. 400 22,648 Real estate (0.2%) Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 725 40,027 Technology (0.2%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 50 27,144 Transportation (0.2%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 3,025 25,247 Utilities and power (0.8%) AES Trust III $3.375 cv. pfd. 1,085 54,318 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 45,336 PPL Corp. $4.375 cv. pfd. 600 32,958 Total convertible preferred stocks (cost $1,159,564) U.S. TREASURY OBLIGATIONS (3.5%)* Principal amount Value U.S. Treasury Bonds 5 1/4s, November 15, 2028 $32,000 $45,520 4 5/8s, February 15, 2040 30,000 42,249 4 1/2s, February 15, 2036 17,000 23,200 4 3/8s, May 15, 2041 95,000 129,221 U.S. Treasury Notes 3 1/2s, February 15, 2018 31,000 35,643 3 1/8s, October 31, 2016 75,000 83,227 1 7/8s, September 30, 2017 17,000 18,057 1 3/8s, May 15, 2013 68,000 68,565 1s, August 31, 2016 140,000 143,120 Total U.S. Treasury obligations (cost $562,129) 37 FOREIGN GOVERNMENT BONDS AND NOTES (1.3%)* Principal amount Value Indonesia (Republic of) 144A notes 5 1/4s, 2042 $200,000 $222,500 Total foreign government bonds and notes (cost $196,328) MORTGAGE-BACKED SECURITIES (0.8%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A3, 5.39s, 2047 $11,000 $11,584 FRB Ser. 05-1, Class A4, 5.247s, 2042 18,000 18,612 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 6,591 6,631 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.911s, 2038 157,575 848 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.988s, 2049 17,968 18,813 Ser. 07-LD12, Class A2, 5.827s, 2051 8,288 8,361 Ser. 07-LDPX, Class A3S, 5.317s, 2049 14,000 14,304 Ser. 2007-LDPX, Class A2S, 5.305s, 2049 15,554 15,705 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 9,750 FRB Ser. 05-CB13, Class X2, IO, 0.033s, 2043 22,267,248 4,453 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,132 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.503s, 2040 237,033 1,810 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.938s, 2050 5,620 5,709 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 12,464 12,838 Total mortgage-backed securities (cost $124,370) UNITS (0.2%)* Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $40,500 Total units (cost $41,591) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $13,039 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 13,859 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 6,063 Total municipal bonds and notes (cost $25,069) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 5 $4,553 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 430 10,673 Total preferred stocks (cost $14,301) WARRANTS (—%)* † Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 6,345 $1,269 Total warrants (cost $1,269) 38 SHORT-TERM INVESTMENTS (29.0%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% e 4,204,802 $4,204,802 SSgA Prime Money Market Fund 0.12% P 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.182%, May 2, 2013 # $500,000 499,483 Total short-term investments (cost $4,814,184) TOTAL INVESTMENTS Total investments (cost $16,025,476) Key to holding’s currency abbreviations EUR Euro USD/$ United States Dollar Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2012 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $16,599,555. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,163,071 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 39 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $719,540) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 9/20/12 $93,217 $91,324 $1,893 Barclays Bank PLC Euro Buy 9/20/12 5,787 5,665 122 Hong Kong Dollar Buy 9/20/12 980 980 — Japanese Yen Sell 9/20/12 4,376 4,317 (59) Swiss Franc Buy 9/20/12 7,439 7,276 163 Citibank, N.A. Danish Krone Buy 9/20/12 17,730 17,189 541 Euro Sell 9/20/12 39,249 38,435 (814) Singapore Dollar Sell 9/20/12 8,263 8,240 (23) Swiss Franc Buy 9/20/12 7,962 7,789 173 Credit Suisse AG Australian Dollar Sell 9/20/12 206 210 4 British Pound Buy 9/20/12 953 938 15 Euro Sell 9/20/12 29,186 28,559 (627) Japanese Yen Buy 9/20/12 3,791 3,797 (6) New Zealand Dollar Sell 9/20/12 25,202 25,328 126 Norwegian Krone Buy 9/20/12 14,038 13,507 531 Swedish Krona Sell 9/20/12 272 266 (6) Swiss Franc Sell 9/20/12 105 103 (2) Goldman Sachs International Australian Dollar Sell 9/20/12 4,127 4,191 64 Euro Sell 9/20/12 4,655 4,559 (96) Swedish Krona Sell 9/20/12 10,564 10,340 (224) HSBC Bank USA, National Association Euro Sell 9/20/12 54,471 53,366 (1,105) Singapore Dollar Buy 9/20/12 3,931 3,918 13 Swiss Franc Buy 9/20/12 11,420 11,169 251 JPMorgan Chase Bank, N.A. Australian Dollar Sell 9/20/12 27,134 27,563 429 British Pound Buy 9/20/12 2,064 2,059 5 Euro Sell 9/20/12 21,637 21,190 (447) Hong Kong Dollar Sell 9/20/12 1,199 1,199 — Japanese Yen Sell 9/20/12 5,115 5,122 7 Singapore Dollar Sell 9/20/12 6,739 6,720 (19) Royal Bank of Scotland PLC (The) British Pound Buy 9/20/12 44,775 44,015 760 Euro Sell 9/20/12 14,593 14,297 (296) Japanese Yen Sell 9/20/12 2,684 2,687 3 40 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $719,540) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 9/20/12 $6,087 $6,174 $(87) Euro Buy 9/20/12 106,049 103,873 2,176 Israeli Shekel Sell 9/20/12 1,643 1,638 (5) UBS AG Euro Sell 9/20/12 53,968 52,854 (1,114) Norwegian Krone Sell 9/20/12 26,369 25,386 (983) Westpac Banking Corp. Euro Buy 9/20/12 64,661 63,297 1,364 Total FUTURES CONTRACTS OUTSTANDING at 8/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Short) 1 $169,000 Dec-12 $(1,900) U.S. Treasury Note 5 yr (Long) 2 249,328 Dec-12 1,027 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– $— EUR10,000 9/20/13 477 bp $665 JPMorgan Chase Bank NA DJ CDX EM Series 15 Version 1 Index BB+/P (200,000) $1,600,000 6/20/16 500 bp (26,097) DJ CDX NA HY Series 18 Index B+/P 56,438 2,128,500 6/20/17 500 bp 40,684 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at August 31, 2012. Securities rated by Putnam are indicated by “/P.” 41 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $79,235 $126,860 $— Capital goods 92,910 146,630 — Communication services 91,038 104,651 — Conglomerates 59,120 — — Consumer cyclicals 266,703 148,734 — Consumer staples 188,161 192,163 — Energy 193,713 132,002 — Financials 2,048,725 315,886 — Health care 296,825 156,188 — Technology 363,587 35,666 — Transportation 18,067 27,210 — Utilities and power 60,565 72,822 — Total common stocks — Convertible bonds and notes — 1,235,547 8,250 Convertible preferred stocks 54,425 1,099,142 18 Corporate bonds and notes — 1,334,788 2 Investment companies 1,763,611 — — Foreign government bonds and notes — 222,500 — Mortgage-backed securities — 131,550 — Municipal bonds and notes — 32,961 — Preferred stocks — 15,226 — U.S. Treasury obligations — 588,802 — Units — 40,500 — Warrants — — 1,269 Short-term investments 4,314,802 499,483 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,727 $— Futures contracts (873) — — Credit default contracts — 158,814 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 42 Statement of assets and liabilities 8/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $10,189,892) $10,706,920 Affiliated issuers (identified cost $5,835,584) (Notes 1, 6 and 7) 5,853,417 Foreign currency (cost $186) (Note 1) 186 Dividends, interest and other receivables 75,898 Receivable for shares of the fund sold 4,614 Receivable for investments sold 6,365 Unrealized appreciation on swap contracts (Note 1) 41,349 Unrealized appreciation on forward currency contracts (Note 1) 8,640 Receivable from Manager (Note 2) 14,939 Premium paid on swap contracts (Note 1) 200,000 Total assets LIABILITIES Payable to custodian 93 Payable for variation margin (Note 1) 984 Payable for investments purchased 20 Payable for investor servicing fees (Note 2) 3,579 Payable for custodian fees (Note 2) 16,677 Payable for Trustee compensation and expenses (Note 2) 28,778 Payable for administrative services (Note 2) 33 Payable for distribution fees (Note 2) 7,926 Unrealized depreciation on forward currency contracts (Note 1) 5,913 Premium received on swap contracts (Note 1) 56,438 Unrealized depreciation on swap contracts (Note 1) 26,097 Collateral on certain derivative contracts, at value (Note 1) 110,000 Payable for auditing 44,982 Other accrued expenses 11,253 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $29,430,847 Undistributed net investment income (Note 1) 92,065 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (13,475,123) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 551,766 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 43 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($11,677,776 divided by 1,198,283 shares) $9.75 Offering price per class A share (100/96.00 of $9.75)* $10.16 Net asset value and offering price per class B share ($878,157 divided by 90,419 shares)** $9.71 Net asset value and offering price per class C share ($2,430,532 divided by 250,148 shares)** $9.72 Net asset value and redemption price per class M share ($488,311 divided by 50,180 shares) $9.73 Offering price per class M share (100/96.75 of $9.73)† $10.06 Net asset value, offering price and redemption price per class R share ($1,258 divided by 129 shares)‡ $9.74 Net asset value, offering price and redemption price per class Y share ($1,123,521 divided by 115,113 shares) $9.76 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ‡ Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 44 Statement of operations Six months ended 8/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $4,443) $145,652 Interest (net of foreign tax of $1,313) (including interest income of $2,529 from investments in affiliated issuers) (Note 6) 107,324 Securities lending (Note 1) 4 Total investment income EXPENSES Compensation of Manager (Note 2) 40,577 Investor servicing fees (Note 2) 11,027 Custodian fees (Note 2) 22,074 Trustee compensation and expenses (Note 2) 617 Administrative services (Note 2) 271 Distribution fees — Class A (Note 2) 14,741 Distribution fees — Class B (Note 2) 4,696 Distribution fees — Class C (Note 2) 12,015 Distribution fees — Class M (Note 2) 1,206 Distribution fees — Class R (Note 2) 3 Reports to shareholders 11,053 Auditing 45,643 Other 1,436 Fees waived and reimbursed by Manager (Note 2) (69,482) Total expenses Expense reduction (Note 2) (60) Net expenses Net investment income Net realized gain on investments (including net realized gain of $111 on sales of investments in affiliated issuers) (Notes 1, 3 and 7) 148,021 Net realized gain on swap contracts (Note 1) 261,893 Net realized loss on futures contracts (Note 1) (6,058) Net realized loss on foreign currency transactions (Note 1) (9,387) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 7,428 Net unrealized depreciation of investments, futures contracts, and swap contracts during the period (116,030) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 45 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 8/31/12* Year ended 2/28/12 Operations: Net investment income $157,163 $372,681 Net realized gain on investments and foreign currency transactions 394,469 1,094,654 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (108,602) (1,503,916) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (124,803) (371,558) Class B (6,346) (21,261) Class C (16,326) (52,368) Class M (4,527) (10,468) Class R (11) (31) Class Y (13,606) (43,948) Decrease from capital share transactions (Note 4) (991,534) (2,675,695) Total decrease in net assets NET ASSETS Beginning of period 17,313,678 20,525,588 End of period (including undistributed net investment income of $92,065 and $100,521, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 46 This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A August 31, 2012** .10 .17 (.10) — — * .50* e 1.01* 17* February 29, 2012 .20 (.11) (.27) — — 1.04 e 2.10 92 February 28, 2011 .25 .76 (.25) — — f .97 2.65 72 February 28, 2010 .36 2.54 (.59) — — f .75 4.31 93 g February 28, 2009 .45 (3.49) (.69) — — f .74 4.92 145 g February 29, 2008 .45 (.60) (.44) (.05) — f .71 4.09 112 g Class B August 31, 2012** .06 .18 (.07) — — * .88* e .63* 17* February 29, 2012 .13 (.11) (.20) — — 1.79 e 1.36 92 February 28, 2011 .17 .77 (.19) — — f 1.72 1.87 72 February 28, 2010 .30 2.52 (.52) — — f 1.50 3.69 93 g February 28, 2009 .38 (3.48) (.62) — — f 1.49 4.14 145 g February 29, 2008 .36 (.58) (.37) (.05) — f 1.46 3.34 112 g Class C August 31, 2012** .06 .18 (.07) — — * .88* e .63* 17* February 29, 2012 .13 (.10) (.20) — — 1.79 e 1.33 92 February 28, 2011 .18 .76 (.19) — — f 1.72 1.90 72 February 28, 2010 .29 2.54 (.53) — — f 1.50 3.55 93 g February 28, 2009 .38 (3.49) (.62) — — f 1.49 4.22 145 g February 29, 2008 .36 (.58) (.37) (.05) — f 1.46 3.30 112 g Class M August 31, 2012** .08 .18 (.09) — — * .63* e .88* 17* February 29, 2012 .16 (.10) (.24) — — 1.37 e 1.71 92 February 28, 2011 .20 .77 (.21) — — f 1.47 2.17 72 February 28, 2010 .31 2.53 (.54) — — f 1.25 3.68 93 g February 28, 2009 .41 (3.48) (.65) — — f 95 1.24 4.41 145 g February 29, 2008 .39 (.59) (.39) (.05) — f 1.21 3.59 112 g Class R August 31, 2012** .07 .17 (.09) — — * $1 .63* e .82* 17* February 29, 2012 .18 (.11) (.25) — — 1 1.29 e 1.87 92 February 28, 2011 .22 .77 (.23) — — f 1 1.22 2.40 72 February 28, 2010 .34 2.55 (.57) — — f 1 1.00 4.07 93 g February 28, 2009 .43 (3.50) (.67) — — f 1 .99 4.68 145 g February 29, 2008 .42 (.58) (.42) (.05) — f 1 .96 3.87 112 g Class Y August 31, 2012** .11 .17 (.11) — — * .38* e 1.14* 17* February 29, 2012 .23 (.11) (.30) — — .79 e 2.38 92 February 28, 2011 .27 .77 (.28) — — f .72 2.90 72 February 28, 2010 .45 2.47 (.61) — — f .50 5.71 93 g February 28, 2009 .47 (3.49) (.71) — — f .49 5.20 145 g February 29, 2008 .42 (.54) (.47) (.05) — f .46 3.89 112 g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48 49 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February 28, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitations and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2012 0.42% February 29, 2012 0.80 February 28, 2011 0.82 February 28, 2010 1.12 February 28, 2009 0.99 February 29, 2008 1.05 e Expense ratios do not include expenses of the underlying fund. f Amount represents less than $0.01 per share. g Portfolio turnover excludes TBA roll transactions. The accompanying notes are an integral part of these financial statements. 50 Notes to financial statements 8/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from March 1, 2012 through August 31, 2012. Putnam Retirement Income Fund Lifestyle 3 is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks current income consistent with what Putnam Management believes to be prudent risk. The funds secondary objective is capital appreciation. The fund invests mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies and in Putnam Absolute Return 700 Fund, which is a Putnam mutual fund we refer to as the underlying fund. The fund may invest without limit in bonds that are either investment-grade or below investment-grade in quality (sometimes referred to as “junk bonds”) and have short- to long-term maturities. The fund also invests in other fixed income securities, such as mortgage-backed investments and invests in money market securities or affiliated money market funds for cash management. We also invest, to a lesser extent, in equity securities (growth or value stocks or both) of companies of any size. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized 52 between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $2,800,000 on forward currency contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection 53 buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,317 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 54 The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 29, 2012, the fund had a capital loss carryover of $13,688,713 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,214,217 N/A $3,214,217 February 28, 2017 10,474,496 N/A 10,474,496 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $109,026 of losses recognized during the period from November 1, 2011 to February 29, 2012 to its fiscal year ending February 28, 2013. The aggregate identified cost on a tax basis is $16,097,979, resulting in gross unrealized appreciation and depreciation of $1,052,278 and $589,920, respectively, or net unrealized appreciation of $462,358. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are esti mated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the 55 average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.75% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $3,634 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets , that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $65,848 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $15 under the expense offset arrangements and by $45 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $12, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 56 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,415 and $6 from the sale of classA and classM shares, respectively, and received $731 and $84 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,989,901 and $2,828,449, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $74,489 and $103,723, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 8/31/12 Year ended 2/29/12 ClassA Shares Amount Shares Amount Shares sold 49,161 $468,635 609,583 $5,980,855 Shares issued in connection with reinvestment of distributions 11,505 109,845 34,530 322,286 60,666 578,480 644,113 6,303,141 Shares repurchased (130,438) (1,237,488) (834,191) (7,981,659) Net decrease 57 Six months ended 8/31/12 Year ended 2/29/12 ClassB Shares Amount Shares Amount Shares sold 3,030 $28,626 11,042 $106,226 Shares issued in connection with reinvestment of distributions 536 5,100 1,953 18,094 3,566 33,726 12,995 124,320 Shares repurchased (14,219) (135,693) (33,332) (315,931) Net decrease Six months ended 8/31/12 Year ended 2/29/12 ClassC Shares Amount Shares Amount Shares sold 14,954 $142,611 91,578 $901,669 Shares issued in connection with reinvestment of distributions 1,551 14,755 5,137 47,688 16,505 157,366 96,715 949,357 Shares repurchased (12,679) (120,411) (171,341) (1,632,351) Net increase (decrease) Six months ended 8/31/12 Year ended 2/29/12 ClassM Shares Amount Shares Amount Shares sold 2,071 $19,819 16,222 $150,334 Shares issued in connection with reinvestment of distributions 475 4,527 1,110 10,310 2,546 24,346 17,332 160,644 Shares repurchased (967) (9,206) (14,432) (132,727) Net increase Six months ended 8/31/12 Year ended 2/29/12 ClassR Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 1 11 3 31 1 11 3 31 Shares repurchased — Net increase 1 3 Six months ended 8/31/12 Year ended 2/29/12 ClassY Shares Amount Shares Amount Shares sold 785 $7,522 16,642 $154,720 Shares issued in connection with reinvestment of distributions 791 7,577 2,490 23,265 1,576 15,099 19,132 177,985 Shares repurchased (30,934) (297,764) (33,827) (328,505) Net decrease 58 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at the end of the Shares owned Percentage of ownership reporting period ClassM 127 0.25% $1,240 ClassR 129 100.00 1,258 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $174,568 Payables $15,754 Foreign exchange contracts Receivables 8,640 Payables 5,913 Equity contracts Investments 1,269 Payables — Receivables, Net assets— Unrealized Payables, Net assets— Interest rate contracts appreciation 1,027* Unrealized depreciation 1,900* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $261,893 $261,893 Foreign exchange contracts — (9,206) — (9,206) Interest rate contracts (6,058) — — (6,058) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $(166,109) $(166,109) Foreign exchange contracts — — 7,544 — 7,544 Equity contracts (254) — — — (254) Interest rate contracts — 193 — — 193 Total † For the reporting period, the transaction volume for warrants was minimal. 59 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $2,529 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,353,369 and $1,406,767, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control (in addition to Putnam Money Market Liquidity Fund, which is described in Note 6), or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at the Market beginning Capital value at the of the gain end of the reporting Purchase Sales Investment distri- reporting Name of affiliates period cost proceeds income butions period Putnam Absolute Return 700 Fund (ClassY) $1,693,638 $78,551 $194,272 $— $— $1,648,615 Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 60 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Michael J. Higgins Putnam Investment Robert J. Darretta Vice President and Treasurer Management, LLC Katinka Domotorffy One Post Office Square John A. Hill Janet C. Smith Boston, MA 02109 Paul L. Joskow Vice President, Elizabeth T. Kennan Principal Accounting Officer, Investment Sub-Manager Kenneth R. Leibler and Assistant Treasurer Putnam Investments Limited Robert E. Patterson 57–59 St James’s Street George Putnam, III Susan G. Malloy London, England SW1A 1LD Robert L. Reynolds Vice President and W. Thomas Stephens Assistant Treasurer Investment Sub-Advisor The Putnam Advisory Officers James P. Pappas Company, LLC Robert L. Reynolds Vice President One Post Office Square President Boston, MA 02109 Mark C. Trenchard Jonathan S. Horwitz Vice President and Marketing Services Executive Vice President, BSA Compliance Officer Putnam Retail Management Principal Executive Officer, and One Post Office Square Judith Cohen Boston, MA 02109 Compliance Liaison Vice President, Clerk, and Steven D. Krichmar Associate Treasurer Custodian State Street Bank Vice President and Nancy E. Florek and Trust Company Principal Financial Officer Vice President, Proxy Robert T. Burns Manager, Assistant Clerk, and Legal Counsel Associate Treasurer Ropes & Gray LLP Vice President and Chief Legal Officer Trustees Jameson A. Baxter, Chair Robert R. Leveille Liaquat Ahamed Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann This report is for the information of shareholders of Putnam Retirement Income Fund Lifestyle 3. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: October 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: October 30, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: October 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	March 1, 2012 — August 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Floating Rate Income Fund Semiannual report 8 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. To the extent the fund holds floating-rate loans, interest-rate risk may be reduced but will not be eliminated. While floating-rate loans are normally secured by specific collateral or assets of the issuer (so that holders of the loan, such as the fund, will have a priority claim on those assets in the event of default or bankruptcy of the issuer), the value of collateral may be insufficient to meet the issuer’s obligations, and the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Markets worldwide have exhibited resiliency in recent months, despite the challenges of a global economic slowdown and tepid growth here in the United States. Since early summer, stock and bond investors have increasingly moved into riskier assets. Still, the market rebound has been punctuated by periods of volatility. Persistently high U.S. unemployment, Europe’s tenacious credit troubles, and a manufacturing slowdown in China all have created a climate of uncertainty —an environment that, we believe, will remain for some time. The hope is that, after election day, Washington lawmakers will act swiftly to resolve pressing challenges, such as the impending “fiscal cliff” set to occur on January1, 2013, that will trigger automatic tax increases and government spending cuts. A long-term view and balanced investment approach become ever more important in this type of market environment, as does reliance on a financial advisor, who can help you navigate your way toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms.Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, MargaretA.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A disciplined approach to seeking high current income and capital growth Putnam Floating Rate Income Fund invests mainly in floating-rate bank loans, which are loans issued by banks to corporations. Interest rates on these loans adjust to reflect changes in short-term rates — when rates rise, floating-rate loans pay a higher yield. Also, they are generally senior — or paid first in the event of bankruptcy — in a company’s capital structure and secured by the company’s assets, such as buildings andequipment. With these features, floating-rate loans can benefit from both rising interest rates and strong economic conditions — factors that pose risks to traditional bonds. When interest rates increase, floating-rate loans pay more income, which makes them more attractive to investors. For that reason, the prices of loans, unlike bonds, can be stable or can increase when rates rise. Economic growth also supports the revenues of companies that finance themselves with loans. Floating-rate loans are typically issuedon behalf of companies that lack investment-grade credit ratings. Like high-yield corporate bonds, floating-rate loans are considered to have a greater chance of default and can be illiquid. The advantage for investors is the “senior-secured” status of the loans, which gives them a higher claim on the company’s assets. Background on bank loans Bank loans may be a less familiar asset class to many investors, but over many years, the market has grown to be a significant component of the fixed-income credit markets. By the year 2000, the floating-rate loan market had grown larger than the market for corporate high-yield bonds. Since the credit and financial crisis of 2008, these markets have changed again, as many corporations have moved to refinance their bank loans by issuing high-yield debt, in order to gain greater financial flexibility. While there is no formal clearinghouse for bank loans, like a stock exchange, third-party services provide pricing information to facilitate trading. Growth also allows a greater number and variety of companies to obtain financing through bank loans, increasing the diversification opportunities for funds that invest in bank loans. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager How would you describe the market environment during the six-month period ended August31, 2012? The trend for floating-rate debt and for risk assets in general was positive over the past six months, although there were some bumps along the way. In particular, April and May sent investors on a flight to quality; the economic data coming out at the time suggested that the unusually mild winter had caused some inflated perceptions about the strength of the U.S. economy, and that growth was likely weaker than previously thought. This period of risk aversion appears to have been relatively short-lived. Reports on the European sovereign debt situation showed the Continent making slow progress, and that a disintegration of the European Union was unlikely. Meanwhile, the U.S. economy continued to show signs of slow and steady growth. In the absence of any significant negative surprises, investors continued to choose risk assets, including bank debt over Treasuries, and the asset class resumed its upward trend during the summer months. Against this backdrop, floating-rate bank loans outperformed the broad-based bond market, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, I’m pleased to report that Putnam Floating Rate Income Fund outperformed the average return of its This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 8/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 Lipper peer group during the past six months, although it did trail its benchmarks. Shortly after the period ended, the Federal Reserve indicated its intention to launch a third round of quantitative easing. What are the implications for the fund and for fixed-income investors in general? Following its September meeting, the Fed announced a new and open-ended round of bond buying, dubbed “QE3.” The Fed will purchase some $40 billion of agency mortgage-backed securities per month with the goal of stimulating the lackluster labor market. The Fed also reiterated its commitment to keeping short-term interest rates low, pegging the federal funds rate at near zero until at least 2015. Bond-market investors had been anticipating this move for months, so the news itself was not particularly surprising. The impact on the markets, however, remains to be seen. The long-term intent of the program is, in part, to drive down yields in the mortgage-backed securities market by introducing new demand. Whether this will successfully drive down unemployment and spur consumer spending is anything but certain. As I’ve mentioned before, we believe there are three fundamental reasons to own floating-rate bonds. First, they generally offer an attractive yield advantage relative to other bonds in a low-interest-rate environment, and that continues to be the case with short-term interest rates on hold for another two or three years. Second, the prices of floating-rate Credit qualities are shown as a percentage of net assets as of 8/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. Cash is also shown in the net cash category. The fund itself has not been rated by an independent rating agency. 6 bonds tend to be less influenced by interest-rate changes, and therefore offer a degree of protection from rising long-term rates. Third, floating-rate bonds offer investors higher coupons when short-term rates rise. While the Fed is clearly committed to keeping interest rates low across the board as long as inflation remains mild and economic growth slow, I believe the first two reasons I mentioned are still very much part of the story behind the floating-rate asset class. Today, the yield premium that floating-rate bonds currently offer over Treasuries is notably higher than the long-term average. This could lead to future price appreciation if that “spread” tightens, which one would expect if the economy improves — and that economic improvement, of course, is one of the goals behind QE3. What decisions contributed positively to fund performance? Holdings in the retail; gaming, lodging, and leisure; and telecommunications sectors all contributed positively to relative performance, as did the fund’s overweight This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 positions in those sectors. Key holdings included Claire’s Stores , the jewelry and fashion accessory retailer; Golden Nugget , the resort casino; and Travelport , a content aggregator and distributor for the travel industry. What decisions detracted from the fund’s performance? Throughout the reporting period, the fund held fairly sizable underweight positions in the diversified media, technology, and utilities sectors — three areas that went on to post some of the biggest gains within the benchmarks. While the fund’s positions within those sectors on the whole posted positive absolute returns during the past six months, those gains lagged those of the benchmark and contributed to the fund’s relative underperformance. What is your outlook for the floating-rate market, and how are you positioning the fund? Of the three market dimensions we analyze, our outlook for fundamentals, valuation, and technicals — meaning the balance of supply and demand — is neutral on all three fronts. In terms of valuation, although prices have rebounded after the April/May sell-off, we still believe prices in the market remain attractive relative to historical averages. Looking at fundamentals, while economic data at the macro level have been improving at a frustratingly slow pace, the fiscal health of corporate floating-rate debt issuers has been and, in our view, remains quite solid. To date in 2012, the default rate among issuers has remained well below its long-term average, which is almost 4%. As we’ve discussed in the past, the severity of the 2008–2009 credit crisis purged the market of many weaker companies; those that survived This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the exclusion of derivative securities, as-of trades, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 aggressively cut costs and have managed to maintain healthy balance sheets, in our view, even in an environment of slow economic growth. Turning to the third dimension of our analysis, technicals also have generally been supportive. With interest rates at historic lows, many companies have been able to refinance their existing bank debt by issuing bonds and paying off their loans. Meanwhile, overall demand has remained fairly strong throughout 2012, which has been bolstered by the diminishing supply of bank debt. In terms of positioning the portfolio, we continue to emphasize more liquid bank loans with higher credit qualities and strong collateral valuations. We continue to believe the markets could experience an increase in merger-and-acquisition activity, which would translate into a broader set of investment opportunities. As always, we will seek to maintain a well-diversified portfolio, and believe that a measured approach based on intensive fundamental research is the best way to generate competitive performance in an uncertain economic environment. Thanks for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and RobertL. Salvin. IN THE NEWS In a bid to protect Spain and Italy from financial collapse, the European Central Bank (ECB) made a bold move in early September to buy unlimited amounts of short-term bonds from those eurozone countries that need the most assistance. The program is designed to effectively spread the risk for the responsibility of sharing repayment of the nations’ debt. The move is meant to provide countries like Spain and Italy with sufficient time to reduce their debt and restore their economies. Financial markets worldwide reacted positively to the news because it may reduce the likelihood that the 17-nation euro currency union will dismantle, which could have significant economic ramifications. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 33.18% 31.78% 28.06% 28.06% 25.12% 25.12% 31.94% 30.82% 30.42% 35.43% Annual average 3.61 3.48 3.11 3.11 2.81 2.81 3.49 3.38 3.34 3.83 5 years 19.01 17.84 16.66 16.66 14.72 14.72 18.57 17.64 17.56 20.51 Annual average 3.54 3.34 3.13 3.13 2.78 2.78 3.47 3.30 3.29 3.80 3 years 23.48 22.34 22.55 22.55 20.74 20.74 23.40 22.44 22.57 24.44 Annual average 7.28 6.95 7.01 7.01 6.48 6.48 7.26 6.98 7.02 7.56 1 year 10.57 9.51 10.35 9.35 9.74 8.74 10.50 9.73 10.17 10.83 6 months 3.36 2.31 3.26 2.26 2.85 1.85 3.33 2.51 3.12 3.36 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Investors who purchased class A or M shares prior to April5, 2010 were subject to higher sales charges and received a lower after-sales-charge return. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which, for class B shares purchased on or after April 5, 2010, is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. For class B shares purchased prior to April 5, 2010, the CDSC is 3% in the first year, declining over time to 1% in the fourth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 8/31/12 Lipper Loan Barclays U.S. High S&P/LSTA Leveraged Participation Funds Yield Loan Index* Loan Index (LLI)† category average‡ Life of fund — 50.04% 32.35% Annual average — 5.15 3.48 5 years 31.59% 30.88 18.67 Annual average 5.64 5.53 3.42 3 years 27.54 28.09 25.22 Annual average 8.45 8.60 7.77 1 year 10.99 10.52 9.88 6 months 4.08 3.85 3.24 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. † These returns are from 7/31/04 to 8/31/12 because only data from the month-end closest to the fund’s inception date (8/4/04) is available. ‡ Over the 6-month, 1-year, 3-year, 5-year, and life-of-fund periods ended 8/31/12, there were 161, 144, 93, 70, and 37 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 8/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.219673 $0.210839 $0.186708 $0.217430 $0.208640 $0.230806 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/29/12 $8.75 $8.84 $8.75 $8.75 $8.75 $8.82 $8.75 $8.76 8/31/12 8.82 8.91 8.82 8.81 8.82 8.89 8.81 8.82 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 5.08% 5.03% 4.89% 4.35% 5.03% 4.99% 4.84% 5.33% Current 30-day SEC yield 2 N/A 4.76 4.61 4.07 N/A 4.72 4.57 5.07 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 34.51% 33.10% 29.31% 29.31% 26.42% 26.42% 33.26% 32.11% 31.84% 36.97% Annual average 3.70 3.57 3.20 3.20 2.92 2.92 3.58 3.47 3.45 3.93 5 years 18.10 16.96 15.66 15.66 13.76 13.76 17.50 16.58 16.61 19.68 Annual average 3.38 3.18 2.95 2.95 2.61 2.61 3.28 3.12 3.12 3.66 3 years 22.11 20.86 21.13 21.13 19.44 19.44 21.85 21.00 21.18 23.02 Annual average 6.89 6.52 6.60 6.60 6.10 6.10 6.81 6.56 6.61 7.15 1 year 11.49 10.42 11.27 10.27 10.64 9.64 11.43 10.64 11.20 11.75 6 months 3.53 2.47 3.43 2.43 3.23 2.23 3.50 2.67 3.50 3.76 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 2/29/12 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% Annualized expense ratio for the six-month period ended 8/31/12 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March1, 2012, to August31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.28 $6.30 $9.10 $5.54 $6.55 $4.00 Ending value (after expenses) $1,033.60 $1,032.60 $1,028.50 $1,033.30 $1,031.20 $1,033.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August31, 2012, use the following calculation method. To find the value of your investment on March1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.24 $6.26 $9.05 $5.50 $6.51 $3.97 Ending value (after expenses) $1,020.01 $1,019.00 $1,016.23 $1,019.76 $1,018.75 $1,021.27 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays U.S. High Yield Loan Index is an unmanaged index that provides broad and comprehensive total return metrics of the universe of U.S. dollar denominated, syndicated term loans. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index is an unmanaged index of U.S. leveraged loans. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2012, Putnam employees had approximately $339,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 16 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, 17 was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a 18 regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Loan Participation Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 116, 99 and 67 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 19 Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 The fund’s portfolio 8/31/12 (Unaudited) SENIOR LOANS (86.8%)* c Principal amount Value Advertising and marketing services (1.4%) Affinion Group, Inc. bank term loan FRN 5s, 2016 $2,932,575 $2,473,138 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,051,577 2,052,414 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 8 1/4s, 2019 2,500,000 2,514,583 Automotive (2.0%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 3,965,025 4,028,466 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 3,800,000 3,815,439 Schaeffler AG bank term loan FRN Ser. C2, 6s, 2017 (Germany) 2,000,000 2,006,666 Basic materials (3.5%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 2,744,375 2,744,946 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2015 1,995,000 1,870,313 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 3,021,750 2,938,652 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 1,127,825 1,121,011 Styron Corp. bank term loan FRN 8s, 2017 2,286,064 2,130,939 Taminco Global Chemical Corp. bank term loan FRN 5 1/4s, 2019 1,995,000 1,998,741 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,571,429 1,565,929 Tronox, Inc. bank term loan FRN Ser. DD, 4 1/4s, 2017 428,571 426,607 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 2,992,500 3,007,463 Biotechnology (1.6%) Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,206,964 2,213,172 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,825,825 1,845,986 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 900,000 904,500 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 2,970,000 2,977,425 Broadcasting (4.1%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.896s, 2016 6,817,423 5,274,204 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 2,387,321 2,389,808 Entercom Radio, LLC bank term loan FRN Ser. B, 6.261s, 2018 2,828,000 2,837,191 Gray Television, Inc. bank term loan FRN Ser. B, 3 3/4s, 2014 2,856,054 2,840,346 LIN Television Corp. bank term loan FRN Ser. B, 5s, 2018 995,000 1,001,219 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 1,473,498 1,480,865 Univision Communications, Inc. bank term loan FRN 4.496s, 2017 5,086,146 4,914,489 Building materials (1.3%) Goodman Global, Inc. bank term loan FRN 9s, 2017 1,016,909 1,032,163 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 990,526 992,754 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 1,634,013 1,640,141 Roofing Supply Group, LLC bank term loan FRN Ser. B, 6 1/2s, 2019 2,992,500 3,007,463 Capital goods (5.7%) Allison Transmission bank term loan FRN Ser. B3, 4 1/4s, 2019 3,000,000 2,990,250 Autoparts Holdings, Ltd. bank term loan FRN 10 1/2s, 2018 (New Zealand) 1,000,000 870,000 22 SENIOR LOANS (86.8%)* c cont. Principal amount Value Capital goods cont. Colfax Corp. bank term loan FRN Ser. B, 4 1/2s, 2019 $1,990,000 $1,996,623 Generac Power Systems, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 3,000,000 3,060,000 Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 2,786,206 2,795,261 Kloeckner Pentaplast GmbH & Co. KG bank term loan FRN Ser. B, 6 3/4s, 2016 (Germany) 2,250,000 2,252,813 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 2,490,000 2,496,183 Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 1,935,275 1,943,500 Reynolds Group Holdings, Inc. bank term loan FRN Ser. C, 6 1/2s, 2018 1,840,865 1,864,132 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 3,418,876 3,439,817 Sensus USA, Inc. bank term loan FRN 8 1/2s, 2018 1,000,000 991,250 Sequa Corp. bank term loan FRN 6 1/4s, 2014 995,000 996,244 SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,380,000 1,400,700 SRAM Corp. bank term loan FRN 4.793s, 2018 514,651 515,616 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 992,500 998,703 Commercial and consumer services (3.6%) Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 807,601 799,525 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 4,175,928 4,182,455 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,743,590 1,720,705 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.246s, 2014 2,338,073 2,233,444 Sabre Holdings Corp. bank term loan FRN 5.996s, 2017 4,125,297 4,033,951 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.798s, 2014 1,201,827 1,194,816 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2 3/4s, 2014 119,882 119,183 Travelport, LLC bank term loan FRN 11s, 2015 867,000 877,838 Travelport, LLC bank term loan FRN Ser. B, 4.961s, 2015 2,616,071 2,404,606 Travelport, LLC bank term loan FRN Ser. S, 4.961s, 2015 554,453 509,635 Communication services (8.9%) AMC Networks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,980,000 1,970,926 Asurion Corp. bank term loan FRN 9s, 2019 668,790 690,860 Asurion Corp. bank term loan FRN 11s, 2019 1,045,000 1,109,442 Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 3,362,955 3,369,028 Atlantic Broadband Finance, LLC bank term loan FRN 9 3/4s, 2019 1,000,000 1,040,833 Atlantic Broadband Finance, LLC bank term loan FRN 5 1/4s, 2019 1,000,000 1,003,333 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 2,493,750 2,485,289 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3 1/2s, 2016 3,726,072 3,716,757 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 2,985,000 2,980,251 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 2,960,025 2,969,012 Intelsat SA bank term loan FRN 3.239s, 2014 (Luxembourg) 2,125,000 2,094,719 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,050,000 1,048,906 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 2,670,000 2,677,628 Level 3 Financing, Inc. bank term loan FRN Ser. B3, 5 3/4s, 2018 1,500,000 1,504,286 23 SENIOR LOANS (86.8%)* c cont. Principal amount Value Communication services cont. MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 $2,334,116 $2,323,419 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 2,970,000 2,956,080 Telesat Canada bank term loan FRN Ser. B, 4 1/4s, 2019 (Canada) 2,500,000 2,492,188 US Telepacific Corp. bank term loan FRN 5 3/4s, 2017 2,224,774 2,135,783 Wideopenwest Finance, LLC bank term loan FRN 6 1/4s, 2018 2,825,000 2,823,234 Windstream Corp. bank term loan FRN Ser. B3, 4s, 2019 1,500,000 1,500,000 Zayo Group, LLC bank term loan FRN Ser. B, 7 1/8s, 2019 2,000,000 2,022,916 Consumer (0.9%) Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 2,771,449 2,778,378 Visant Corp. bank term loan FRN 5 1/4s, 2016 1,883,759 1,817,828 Consumer cyclicals (0.6%) Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 1,726,477 1,721,441 Aramark Corp. bank term loan FRN Ser. C, 0.096s, 2016 113,542 113,211 Nielsen Finance, LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.991s, 2016 1,389,630 1,389,341 Consumer staples (9.7%) Avis Budget Car Rental, LLC bank term loan FRN Ser. C, 4 1/4s, 2019 1,995,000 1,997,993 Avis Budget Car Rental, LLC bank term loan FRN Ser. C, 4 1/4s, 2019 718,036 719,113 Avis Budget Group, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 281,964 282,669 BJ’s Wholesale Club, Inc. bank term loan FRN 10s, 2018 1,000,000 1,023,750 BJ’s Wholesale Club, Inc. bank term loan FRN 5 1/4s, 2018 1,985,000 1,993,508 Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 4,033,524 4,045,048 Claire’s Stores, Inc. bank term loan FRN 3.056s, 2014 3,645,755 3,577,397 Dave & Buster’s, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,385,482 1,382,019 Dean Foods Co. bank term loan FRN Ser. A1, 2 3/4s, 2014 614,531 613,763 Dean Foods Co. bank term loan FRN Ser. B2, 3 1/2s, 2017 1,455,589 1,448,311 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,185,008 4,127,464 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,659,031 2,674,985 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 3,692,000 3,726,613 NPC International, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,995,000 2,014,950 PF Chang’s China Bistro, Inc. bank term loan FRN Ser. B, 6 1/4s, 2019 3,000,000 3,026,250 Pinnacle Foods Finance, LLC /Pinnacle Foods Finance Corp. bank term loan FRN Ser. E, 4 3/4s, 2018 997,500 993,759 Pinnacle Foods Finance, LLC /Pinnacle Foods Finance Corp. bank term loan FRN Ser. F, 4 3/4s, 2018 2,000,000 1,990,000 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,407,422 1,418,480 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,276,900 3,266,148 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 969,462 956,738 Rite Aid Corp. bank term loan FRN Ser. B, 1.997s, 2014 1,470,749 1,449,424 US Foodservice bank term loan FRN Ser. B, 5 3/4s, 2017 2,962,500 2,867,454 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,710,000 1,717,621 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 1,405,322 1,406,641 24 SENIOR LOANS (86.8%)* c cont. Principal amount Value Energy (1.3%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 $1,100,000 $1,102,558 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,320,204 2,035,151 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 3,553,150 3,558,227 Entertainment (1.5%) AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 1/4s, 2018 1,740,627 1,741,714 Formula One Holdings, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2017 (United Kingdom) GBP 2,992,500 3,008,959 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 $2,800,000 2,806,000 Financials (4.2%) CB Richard Ellis Services, Inc. bank term loan FRN Ser. C, 3.496s, 2018 1,381,511 1,374,604 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 1,500,715 1,506,969 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 638,974 640,571 International Lease Finance Corp. bank term loan FRN Ser. T2, 4 3/4s, 2016 1,000,000 1,007,500 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 550,000 560,083 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,550,000 2,554,781 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,500,000 1,508,750 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.956s, 2017 1,354,969 1,357,679 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.955s, 2017 1,390,711 1,394,768 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 1,943,814 1,948,673 Residential Capital, LLC bank term loan FRN Ser. A1, 5s, 2013 2,500,000 2,508,333 Residential Capital, LLC bank term loan FRN Ser. A2, 6 3/4s, 2013 500,000 505,834 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 4,320,000 4,161,858 Gaming and lottery (4.4%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 1,953,500 1,957,147 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.713s, 2015 3,006,250 2,969,423 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.486s, 2018 4,129,539 3,624,818 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 ‡‡ 1,369,868 1,299,091 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 ‡‡ 779,758 739,470 Green Valley Ranch bank term loan FRN 6.258s, 2016 1,812,558 1,814,068 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 229,125 233,636 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 2,245,800 2,252,313 MotorCity Casino Hotel bank term loan FRN Ser. B, 6s, 2017 3,234,324 3,208,718 Octavius LLC bank term loan FRN Ser. B, 9 1/4s, 2017 790,000 767,781 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 3,000,000 3,011,250 Health-care services (5.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 2,767,264 2,774,182 DaVita, Inc. bank term loan FRN Ser. B2, 4s, 2019 3,250,000 3,236,188 25 SENIOR LOANS (86.8%)* c cont. Principal amount Value Health-care services cont. Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 $3,401,911 $3,398,367 HCA, Inc. bank term loan FRN Ser. B3, 3.496s, 2018 2,672,010 2,629,843 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 3,358,125 3,364,421 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 3,256,438 3,223,873 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,485,000 1,447,875 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 3,198,408 3,181,083 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,933,171 2,936,104 Homebuilding (0.8%) Realogy Corp. bank term loan FRN 4 1/2s, 2016 338,516 327,599 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,000,000 1,013,750 Realogy Corp. bank term loan FRN Ser. B, 4.489s, 2016 2,646,023 2,560,689 Realogy Corp. bank term loan FRN Ser. C, 3.341s, 2013 93,336 90,478 Media (0.8%) Nielsen Finance, LLC bank term loan FRN Ser. A, 2.295s, 2013 7,171 7,175 Nielsen Finance, LLC bank term loan FRN Ser. C, 3.491s, 2016 2,269,889 2,268,470 TWCC Holding Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 1,951,603 1,958,433 Medical technology (3.3%) Alliance Healthcare Services, Inc. bank term loan FRN 7 1/4s, 2016 1,817,174 1,689,972 Bausch & Lomb, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 3,000,000 3,008,724 Biomet, Inc. bank term loan FRN Ser. B, 3.37s, 2015 1,829,815 1,824,382 ConvaTec, Inc. bank term loan FRN Ser. B, 5 3/4s, 2016 2,904,009 2,898,564 Hologic, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 3,750,000 3,772,500 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 3,298,425 3,330,232 Pharmaceuticals (1.1%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 3,000,000 3,003,750 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C, 4 3/4s, 2019 (Canada) 2,750,000 2,758,250 Publishing (1.8%) Cenveo, Inc. bank term loan FRN Ser. B, 6 5/8s, 2016 1,306,579 1,307,667 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 172,311 53,847 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 2,003,205 626,002 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 747,465 233,583 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 134,170 77,953 Supermedia, Inc. bank term loan FRN 11s, 2015 2,127,433 1,468,816 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 2,213,427 2,034,201 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 4,264,063 3,201,437 Retail (6.9%) Academy, Ltd. bank term loan FRN 6s, 2018 2,985,000 2,990,597 Blue Buffalo Co., Ltd. bank term loan FRN Ser. B, 6 1/2s, 2019 2,000,000 1,975,000 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 3,258,833 3,256,287 Gymboree Corp. bank term loan FRN 5s, 2018 1,289,460 1,243,971 26 SENIOR LOANS (86.8%)* c cont. Principal amount Value Retail cont. J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 $3,700,631 $3,686,754 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,332,665 1,323,780 Lord & Taylor, LLC bank term loan FRN 6.31s, 2018 1,658,665 1,665,922 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 1,376,802 1,369,057 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,067,429 2,073,889 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 3,968,000 3,965,520 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 2,940,000 2,941,576 Toys “R” Us, Inc. bank term loan FRN 6s, 2016 2,940,000 2,862,825 Wolverine World Wide, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 3,000,000 3,026,175 Yankee Candle Co., Inc. bank term loan FRN 5 1/4s, 2019 2,493,750 2,504,660 Technology (6.8%) Avaya, Inc. bank term loan FRN Ser. B3, 4.927s, 2017 4,972,413 4,434,149 Ceridian Corp. bank term loan FRN Ser. B, 6.19s, 2017 3,000,000 2,988,750 Eagle Parent, Inc. bank term loan FRN 5s, 2018 2,388,977 2,385,394 First Data Corp. bank term loan FRN 5.247s, 2017 541,750 529,561 First Data Corp. bank term loan FRN 4.237s, 2018 5,990,668 5,651,650 Freescale Semiconductor, Inc. bank term loan FRN 4.496s, 2016 4,275,675 4,093,959 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 6 3/4s, 2019 2,493,750 2,520,246 Lawson Software bank term loan FRN Ser. B, 6 1/4s, 2018 4,633,388 4,679,721 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,246,875 1,250,512 NXP Funding, LLC bank term loan FRN Ser. A2, 5 1/2s, 2017 (Netherlands) 992,500 1,002,011 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.926s, 2016 2,450,794 2,448,498 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 1,970,000 1,963,844 Transportation (0.8%) RailAmerica, Inc. bank term loan FRN Ser. B, 4s, 2019 1,496,250 1,495,315 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 2,293,713 2,299,924 Utilities and power (4.6%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 1,975,000 1,979,938 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,185,000 1,187,140 Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 992,500 1,037,163 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 992,500 1,026,883 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 3,430,000 3,384,981 EP Energy, LLC/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 3,000,000 3,012,501 GenOn Energy, Inc. bank term loan FRN Ser. B, 6s, 2017 2,947,500 2,970,835 NGPL PipeCo, LLC bank term loan FRN Ser. B, 6 3/4s, 2018 2,000,000 2,004,500 NRG Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 1,980,000 1,981,574 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.769s, 2017 6,630,362 4,482,861 Total senior loans (cost $439,638,393) 27 CORPORATE BONDS AND NOTES (9.2%)* Principal amount Value Basic materials (1.1%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $1,000,000 $985,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 1,217,000 1,143,980 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 1,060,000 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,000,000 1,031,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 510,000 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 1,025,000 809,750 Capital goods (1.0%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,000,000 1,032,500 Berry Plastics Corp. company guaranty sr. notes FRN 5.205s, 2015 3,000,000 3,001,500 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 169,275 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.82s, 2014 1,000,000 925,000 Communication services (1.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 850,000 858,500 Citizens Communications Co. sr. unsec. notes 6 5/8s, 2015 1,000,000 1,072,500 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 1,167,000 1,204,928 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,140,000 1,271,100 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 810,938 iPCS, Inc. company guaranty sr. notes FRN 2.57s, 2013 1,440,000 1,429,200 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 745,000 748,725 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH FRN 4.912s, 2018 (Germany) EUR 1,250,000 1,582,076 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 $500,000 527,500 Consumer cyclicals (1.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,099,000 1,148,455 Aramark Corp. company guaranty sr. unsec. notes FRN 3.945s, 2015 1,000,000 997,500 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,097,000 1,258,808 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.113s, 2014 309,000 309,389 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 1,000,000 1,127,500 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 500,000 561,250 MGM Resorts International sr. notes 10 3/8s, 2014 750,000 851,250 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 740,020 28 CORPORATE BONDS AND NOTES (9.2%)* cont. Principal amount Value Consumer cyclicals cont. Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) $315,000 $341,775 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 500,000 555,625 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,000,000 1,060,000 Consumer staples (0.6%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 2.935s, 2014 1,350,000 1,344,938 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,137,500 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 563,750 Energy (1.0%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,000,000 1,097,500 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 850,000 901,000 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,000,000 1,105,000 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 600,000 663,000 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 750,000 806,250 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 533,750 Financials (1.2%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,000,000 1,028,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 1,000,000 982,860 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 500,000 520,000 Citigroup, Inc. sub. notes 5s, 2014 750,000 784,552 Goldman Sachs Group LP sr. unsec. notes FRN 1.439s, 2014 1,500,000 1,492,916 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,200,000 1,206,000 Health care (0.5%) Select Medical Holdings Corp. sr. unsec. notes FRN 6.494s, 2015 1,000,000 995,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 320,000 325,600 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,000,000 1,018,750 Utilities and power (0.1%) AES Corp. (The) sr. unsec. unsub. notes 7 3/4s, 2014 750,000 815,610 Total corporate bonds and notes (cost $45,608,563) COMMON STOCKS (—%)* Shares Value Harry & David Holdings, Inc. † 305 $25,925 Total common stocks (cost $500,000) 29 SHORT-TERM INVESTMENTS (7.6%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 38,458,715 $38,458,715 Total short-term investments (cost $38,458,715) TOTAL INVESTMENTS Total investments (cost $524,205,671) Key to holding’s currency abbreviations EUR Euro GBP British Pound Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2012 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $503,242,724. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $90,481 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $6,138,475) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 9/20/12 $3,922,287 $3,840,193 $(82,094) Royal Bank of Scotland PLC (The) Euro Buy 9/20/12 755,800 740,486 15,314 State Street Bank and Trust Co. Euro Buy 9/20/12 141,398 138,497 2,901 UBS AG Euro Buy 9/20/12 1,449,205 1,419,299 29,906 Total 30 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $— $25,925 $— Total common stocks — — Corporate bonds and notes — 46,448,020 — Senior loans — 436,756,530 — Short-term investments 38,458,715 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(33,973) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 31 Statement of assets and liabilities 8/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $485,746,956) $483,230,475 Affiliated issuers (identified cost $38,458,715) (Note 6) 38,458,715 Cash 3,532,628 Interest and other receivables 3,107,602 Receivable for shares of the fund sold 880,016 Receivable for investments sold 5,491,555 Unrealized appreciation on forward currency contracts (Note 1) 48,121 Total assets LIABILITIES Distributions payable to shareholders 728,158 Payable for investments purchased 29,055,317 Payable for shares of the fund repurchased 931,784 Payable for compensation of Manager (Note 2) 240,900 Payable for investor servicing fees (Note 2) 113,227 Payable for custodian fees (Note 2) 8,002 Payable for Trustee compensation and expenses (Note 2) 61,756 Payable for administrative services (Note 2) 1,080 Payable for distribution fees (Note 2) 169,635 Unrealized depreciation on forward currency contracts (Note 1) 82,094 Other accrued expenses 114,435 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $575,588,807 Distributions in excess of net investment income (Note 1) (1,556,072) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (68,239,574) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,550,437) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 32 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($233,155,735 divided by 26,441,962 shares) $8.82 Offering price per class A share (100/99.00 of $8.82)* $8.91 Net asset value and offering price per class B share ($10,426,664 divided by 1,182,797 shares)** $8.82 Net asset value and offering price per class C share ($80,907,656 divided by 9,181,311 shares)** $8.81 Net asset value and redemption price per class M share ($4,001,762 divided by 453,955 shares) $8.82 Offering price per class M share (100/99.25 of $8.82)* $8.89 Net asset value, offering price and redemption price per class R share ($432,311 divided by 49,046 shares) $8.81 Net asset value, offering price and redemption price per class Y share ($174,318,596 divided by 19,753,620 shares) $8.82 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 33 Statement of operations Six months ended 8/31/12 (Unaudited) INVESTMENT INCOME Interest (including interest income of $15,385 from investments in affiliated issuers) (Note 6) $13,829,999 Total investment income EXPENSES Compensation of Manager (Note 2) 1,352,433 Investor servicing fees (Note 2) 332,005 Custodian fees (Note 2) 10,198 Trustee compensation and expenses (Note 2) 18,762 Administrative services (Note 2) 8,111 Distribution fees — Class A (Note 2) 281,437 Distribution fees — Class B (Note 2) 22,346 Distribution fees — Class C (Note 2) 406,039 Distribution fees — Class M (Note 2) 6,104 Distribution fees — Class R (Note 2) 1,163 Other 111,710 Total expenses Expense reduction (Note 2) (1,272) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 409,869 Net realized loss on swap contracts (Note 1) (52,275) Net realized gain on foreign currency transactions (Note 1) 110,221 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (16,386) Net unrealized appreciation of investments and swap contracts during the period 3,290,668 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 8/31/12* Year ended 2/29/12 Operations: Net investment income $11,280,963 $22,770,712 Net realized gain on investments and foreign currency transactions 467,815 401,547 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 3,274,282 (14,221,258) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (5,597,481) (12,611,189) Class B (237,269) (468,831) Class C (1,720,549) (3,612,804) Class M (100,468) (322,399) Class R (10,998) (26,337) Class Y (3,874,108) (6,537,620) From return of capital Class A — (115,371) Class B — (4,289) Class C — (33,051) Class M — (2,949) Class R — (241) Class Y — (59,808) Redemption fees (Note 1) 2,512 32,924 Increase (decrease) from capital share transactions (Note 4) 59,402,530 (42,252,683) Total increase (decrease) in net assets NET ASSETS Beginning of period 440,355,495 497,419,142 End of period (including distributions in excess of net investment income of $1,556,072 and $1,296,162, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income of capital distributions fees e end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A August 31, 2012** .21 .08 (.22) — — * .52* 2.45* 52* February 29, 2012 .41 (.17) (.42) — e — 1.03 4.73 100 February 28, 2011 .43 .31 (.44) — — 1.04 4.86 79 February 28, 2010 .35 1.81 (.35) — — 1.10 d 4.28 d 54 February 28, 2009 .44 (2.09) (.43) — — 1.06 d 5.26 d 46 February 29, 2008 .64 (1.12) (.65) — — 1.04 d 6.53 d 65 Class B August 31, 2012** .21 .07 (.21) — — * .62* 2.34* 52* February 29, 2012 .40 (.17) (.41) — e — 1.23 4.56 100 February 28, 2011 .40 .32 (.41) — — 1.27 4.60 79 February 28, 2010 .29 1.82 (.30) — — 1.70 d 3.66 d 54 February 28, 2009 .39 (2.09) (.38) — — 1.66 d 4.67 d 46 February 29, 2008 .58 (1.12) (.60) — — 1.64 d 5.93 d 65 Class C August 31, 2012** .18 .07 (.19) — — * .90* 2.07* 52* February 29, 2012 .35 (.17) (.36) — e — 1.78 4.01 100 February 28, 2011 .36 .32 (.37) — — 1.79 4.10 79 February 28, 2010 .28 1.81 (.29) — — 1.85 d 3.52 d 54 February 28, 2009 .37 (2.07) (.37) — — 1.81 d 4.54 d 46 February 29, 2008 .56 (1.12) (.58) — — 1.79 d 5.80 d 65 Class M August 31, 2012** .21 .08 (.22) — — * .54* 2.43* 52* February 29, 2012 .41 (.17) (.42) — e — 1.08 4.68 100 February 28, 2011 .42 .31 (.43) — — 1.10 4.81 79 February 28, 2010 .33 1.82 (.34) — — 1.25 d 4.13 d 54 February 28, 2009 .43 (2.09) (.42) — — 1.21 d 5.17 d 46 February 29, 2008 .62 (1.11) (.64) — — 1.19 d 6.41 d 65 Class R August 31, 2012** .20 .07 (.21) — — * .64* 2.33* 52* February 29, 2012 .39 (.17) (.40) — e — 1.28 4.50 100 February 28, 2011 .40 .31 (.41) — — 1.29 4.62 79 February 28, 2010 .33 1.81 (.33) — — 1.35 d 4.05 d 54 February 28, 2009 .41 (2.08) (.41) — — 1.31 d 5.09 d 46 February 29, 2008 .60 (1.10) (.63) — — 1.29 d 6.05 d 65 Class Y August 31, 2012** .23 .06 (.23) — — * .39* 2.57* 52* February 29, 2012 .44 (.18) (.44) — e — .78 5.01 100 February 28, 2011 .45 .32 (.46) — — .79 5.09 79 February 28, 2010 .37 1.81 (.37) — — .85 d 4.52 d 54 February 28, 2009 .46 (2.09) (.45) — — .81 d 5.63 d 46 February 29, 2008 .66 (1.11) (.68) — — .79 d 6.89 d 65 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 37 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February28, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets February 28, 2010 0.07% February 28, 2009 0.09 February 29, 2008 0.02 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 8/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from March 1, 2012 through August 31, 2012. Putnam Floating Rate Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income. Preservation of capital is a secondary goal. The fund invests mainly in corporate loans and debt securities that have floating rates of interest and other corporate debt securities. The fund invests mainly in obligations of U.S. issuers that are below-investment-grade in quality (having credit characteristics similar to “junk bonds”). The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on class B shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various 39 relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts The fund entered into credit default contracts to hedge market risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon 40 the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $400,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $82,094 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion 41 of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 29, 2012, the fund had a capital loss carryover of $68,237,657 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $26,042,207 N/A $26,042,207 February 28, 2017 42,195,450 N/A 42,195,450 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain losses of $449,659 recognized during the period between November 1, 2011 and February 29, 2012 to its fiscal year ending February 28, 2013. The aggregate identified cost on a tax basis is $524,225,745, resulting in gross unrealized appreciation and depreciation of $7,189,994 and $9,726,549, respectively, or net unrealized depreciation of $2,536,555. Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 42 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,272 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $362 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 43 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,159 and $129 from the sale of classA and classM shares, respectively, and received $1,257 and $554 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $285,502,394 and $232,414,629, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 8/31/12 Year ended 2/29/12 ClassA Shares Amount Shares Amount Shares sold 4,885,467 $42,844,378 10,255,737 $90,052,858 Shares issued in connection with reinvestment of distributions 528,963 4,639,733 1,196,946 10,381,682 5,414,430 47,484,111 11,452,683 100,434,540 Shares repurchased (3,840,123) (33,643,802) (17,695,089) (152,602,731) Net increase (decrease) Six months ended 8/31/12 Year ended 2/29/12 ClassB Shares Amount Shares Amount Shares sold 239,140 $2,096,954 281,251 $2,454,799 Shares issued in connection with reinvestment of distributions 23,412 205,313 45,766 396,739 262,552 2,302,267 327,017 2,851,538 Shares repurchased (169,726) (1,484,686) (411,909) (3,557,747) Net increase (decrease) 44 Six months ended 8/31/12 Year ended 2/29/12 ClassC Shares Amount Shares Amount Shares sold 850,037 $7,451,230 2,876,482 $25,228,099 Shares issued in connection with reinvestment of distributions 157,898 1,383,812 321,444 2,785,220 1,007,935 8,835,042 3,197,926 28,013,319 Shares repurchased (1,105,470) (9,682,465) (3,496,458) (30,069,208) Net decrease Six months ended 8/31/12 Year ended 2/29/12 ClassM Shares Amount Shares Amount Shares sold 41,581 $364,506 60,054 $529,233 Shares issued in connection with reinvestment of distributions 10,516 92,237 33,602 291,136 52,097 456,743 93,656 820,369 Shares repurchased (160,348) (1,406,361) (351,964) (3,025,301) Net decrease Six months ended 8/31/12 Year ended 2/29/12 ClassR Shares Amount Shares Amount Shares sold 5,468 $47,890 43,968 $387,218 Shares issued in connection with reinvestment of distributions 1,229 10,772 2,970 25,762 6,697 58,662 46,938 412,980 Shares repurchased (15,840) (138,564) (36,434) (310,609) Net increase (decrease) Six months ended 8/31/12 Year ended 2/29/12 ClassY Shares Amount Shares Amount Shares sold 7,646,128 $67,011,143 13,210,342 $115,268,353 Shares issued in connection with reinvestment of distributions 140,014 1,229,247 210,417 1,829,047 7,786,142 68,240,390 13,420,459 117,097,400 Shares repurchased (2,470,114) (21,618,807) (11,933,795) (102,317,233) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $48,121 Payables $82,094 Total 45 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $(52,275) $(52,275) Foreign exchange contracts 111,697 — 111,697 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $29,258 $29,258 Foreign exchange contracts (16,054) — (16,054) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $15,385 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $147,713,977 and $115,587,635, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. 46 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 47 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 48 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 49 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 50 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 51 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager John A. Hill Michael J. Higgins Putnam Investment Paul L. Joskow Vice President and Treasurer Management, LLC Elizabeth T. Kennan One Post Office Square Kenneth R. Leibler Janet C. Smith Boston, MA 02109 Robert E. Patterson Vice President, George Putnam, III Principal Accounting Officer, Investment Sub-Manager Robert L. Reynolds and Assistant Treasurer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street Susan G. Malloy London, England SW1A 1LD Officers Vice President and Robert L. Reynolds Assistant Treasurer Marketing Services President Putnam Retail Management James P. Pappas One Post Office Square Jonathan S. Horwitz Vice President Boston, MA 02109 Executive Vice President, Compliance Liaison Mark C. Trenchard Custodian Principal Executive Officer, and State Street Bank Steven D. Krichmar Vice President and and Trust Company Vice President and BSA Compliance Officer Principal Financial Officer Legal Counsel Judith Cohen Ropes & Gray LLP Robert T. Burns Vice President, Clerk, and Vice President and Associate Treasurer Trustees Chief Legal Officer Jameson A. Baxter, Chair Nancy E. Florek Liaquat Ahamed Robert R. Leveille Vice President, Proxy Ravi Akhoury Vice President and Manager, Assistant Clerk, and Barbara M. Baumann Chief Compliance Officer Associate Treasurer Charles B. Curtis Robert J. Darretta Katinka Domotorffy 52 This report is for the information of shareholders of Putnam Floating Rate Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: October 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: October 30, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: October 30, 2012
